                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     J. JASON REYNOLDS,                                Case No. 17-cv-00204-KAW
                                   8                       Plaintiff,
                                                                                           ORDER GRANTING MOTION FOR
                                   9               v.                                      PRELIMINARY APPROVAL
                                  10     DIRECT FLOW MEDICAL, INC., et al.,                Re: Dkt. No. 71
                                  11                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff J. Jason Reynolds brings the instant putative class action against Defendants

                                  14   Direct Flow Medical, Inc. ("DFM"), Dan Lemaitre, John David Boyle, Gordon Bishop, Paul

                                  15   LaViolette, and Yuval Binur, alleging violations of various federal and California labor laws. (See

                                  16   First Amended Compl. ("FAC"), Dkt. No. 14.) Pending before the Court is Plaintiff's motion for

                                  17   preliminary approval of a settlement agreement between the parties. (Mot. for Prelim. App., Dkt.

                                  18   No. 71.) Upon consideration of the filings, as well as the arguments presented at the March 7,

                                  19   2019 hearing, and for the reasons stated below, Plaintiff's motion for preliminary approval is

                                  20   GRANTED.

                                  21                                            I.   BACKGROUND
                                  22          A.        Factual Background
                                  23          Defendant DFM is a medical technology company, who employed approximately 250

                                  24   employees in California. (FAC ¶¶ 13, 15.) The individual Defendants were officers and/or

                                  25   members of the Board of Directors of Defendant DFM at the relevant times. (FAC ¶¶ 8-12.)

                                  26          In 2016, Defendant DFM began negotiating with Haisco, a Chinese company, for a capital

                                  27   infusion of $100 million. (FAC ¶ 30.) On November 16, 2018, the financing arrangements

                                  28   collapsed. (FAC ¶ 33.) On November 18, 2016, Defendants furloughed the majority of their
                                   1   workforce, including Plaintiff, and directed that such employees be placed on involuntary leave

                                   2   without pay. (FAC ¶ 22.) Defendants informed the employees that they were being furloughed

                                   3   due to lack of funding, but that they might eventually receive their unpaid wages. (FAC ¶ 24.)

                                   4   Defendants also told the employees that Defendants were contemplating layoffs, but that they

                                   5   might not necessarily lay off the entire workforce. (FAC ¶ 24.)

                                   6          On November 30, 2016, Defendants terminated almost their entire workforce by e-mail.

                                   7   (FAC ¶ 25.) At the time of the termination, terminated employees were still owed unpaid wages,

                                   8   including unused personal time off ("PTO"). (FAC ¶ 26.) Terminated employees were also owed

                                   9   reimbursement for necessary business expenditures they had incurred, as well as salary increases

                                  10   that had begun accruing but had been deferred. (FAC ¶ 27.) Defendants acknowledged the

                                  11   unpaid wages, PTO, business expenses, and salary increases, but stated that they could not

                                  12   guarantee payment due to lack of funds. (FAC ¶¶ 26-27.) Plaintiff alleges that Defendants did not
Northern District of California
 United States District Court




                                  13   subsequently pay the wages, PTO, and business expenditures owed. (FAC ¶ 28.)

                                  14          On January 9, 2017, Defendant DFM entered into a General Assignment for the Benefit of

                                  15   Creditors ("ABC"). (FAC ¶ 35.) "A California ABC is an essentially private, judicially-

                                  16   unsupervised process for liquidating insolvent debtors pursuant to specific statutory standards for

                                  17   commencing and conducting such proceedings set forth in California Code of Civil Procedure §

                                  18   493.010." (Mot. for Prelim. Approval at 4.) On February 7, 2017, Defendants' employees were

                                  19   notified of the ABC, and were given a July 7, 2017 deadline to submit any claims against

                                  20   Defendant DFM's liquidated assets. (FAC ¶ 36.) Although Plaintiff and other employees

                                  21   submitted claims, none received any payments. (Mot. for Prelim. Approval at 4.)

                                  22          B.    Procedural Background
                                  23          On January 13, 2017, Plaintiff filed the instant putative class action. (Dkt. No. 1.) On

                                  24   March 27, 2017, Plaintiff filed the operative complaint, alleging that Defendants' layoffs had

                                  25   violated both the Federal Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101,

                                  26   et seq. ("federal WARN Act") and the California Worker Adjustment and Retraining Notification

                                  27   Act, California Labor Code § 1400, et seq. ("California WARN Act"). (FAC ¶¶ 53-67.) Plaintiff

                                  28   also seeks waiting time penalties under California Labor Code § 203 for failure to pay back wages
                                                                                        2
                                   1   and unused PTO, as well as reimbursement for unpaid business expenses under California Labor

                                   2   Code § 2802. (FAC ¶¶ 68-82.) Finally, Plaintiff brings a claim under the Private Attorneys

                                   3   General Act, California Labor Code § 2698, et seq. ("PAGA") based on the § 203 and § 2802

                                   4   violations. (FAC ¶ 93.)

                                   5          In March 2018, the parties participated in mediation with Cynthia Remmers. (Tindall

                                   6   Decl. ¶ 6, Dkt. No. 71-1.) In preparation for the mediation, Defendant DFM provided information

                                   7   regarding Defendants' liability for the WARN Act violations, unpaid PTO, unreimbursed

                                   8   expenses, waiting time penalties, and retroactive pay increases. (Tindall Decl. ¶ 7.) After the

                                   9   mediation, the parties reached an agreement to resolve the case. (Tindall Decl. ¶ 6.)

                                  10          On January 31, 2019, Plaintiff filed the instant motion for preliminary approval. On

                                  11   February 5, 2019, the Court issued an order requiring supplemental briefing on the motion for

                                  12   preliminary approval. (Feb. 5, 2019 Ord., Dkt. No. 72.) On February 20, 2019, Plaintiff filed his
Northern District of California
 United States District Court




                                  13   supplemental brief. (Supp. Brief, Dkt. No. 73.)

                                  14          C.    Settlement Agreement
                                  15          Under the terms of the settlement agreement ("Settlement"), Defendants agree to pay a

                                  16   "Gross Settlement Amount" of $911,500. (Tindall Decl., Exh. A ("Settlement Agreement") ¶

                                  17   1(m).) Separate from the Gross Settlement Amount, Defendants shall also pay the actual costs of

                                  18   settlement administration, which shall be no more than $12,000. (Settlement Agreement ¶ 6;

                                  19   Tindall Decl. ¶ 9.) Plaintiff's counsel intends to seek an award of 25% of the Gross Settlement

                                  20   Amount and the cost of settlement administration, or $230,875, as well as expenses currently

                                  21   estimated at $21,681. (Settlement Agreement ¶ 20; Tindall Decl. ¶¶ 24-25.) The Gross

                                  22   Settlement Amount also includes a $12,500 Class Representative Enhancement for the named

                                  23   Plaintiff. (Settlement Agreement ¶ 24.) Finally, the Gross Settlement Amount includes $13,672

                                  24   in PAGA penalties; $10,254 shall be paid to the California Labor and Workforce Development

                                  25   Agency ("LWDA") and $3,418 will be part of the Net Settlement Amount for distribution to the

                                  26   participating class members. (Settlement Agreement ¶ 25.) This leaves an estimated Net

                                  27   Settlement Amount of $636,190.

                                  28          A class member's share of the Settlement is calculated as two "Portions." (Settlement
                                                                                         3
                                   1   Agreement ¶ 13.) First, the settlement administrator calculates each class member's "Annualized

                                   2   Compensation Ratio" by dividing the individual class member's annual compensation by the total

                                   3   annual compensation of all class members. The settlement administrator will then multiply the

                                   4   class member's "Annualized Compensation Ratio" by a figure representing 20% of the Net

                                   5   Settlement Amount to obtain "Portion 1" of the class member's settlement payment. (Settlement

                                   6   Agreement ¶ 13.)

                                   7          Second, the settlement administrator will add: (1) the dollar value of the individual class

                                   8   member's accrued but unpaid PTO as of November 30, 2016, (2) the amount of unreimbursed

                                   9   work expenses the class member incurred as of November 30, 2016, and (3) the amount of

                                  10   compensation the class member would have received as of November 30, 2016 from approved but

                                  11   deferred pay raises that the class member had not received. (Settlement Agreement ¶ 14.) The

                                  12   settlement administrator then divides this figure by the sum of these three figures for all class
Northern District of California
 United States District Court




                                  13   members to obtain the individual class member's "Unpaid Compensation & Expenses Ratio." The

                                  14   class member's "Unpaid Compensation & Expenses Ratio" is then multiplied by a figure

                                  15   representing 80% of the Net Settlement Amount to obtain "Portion 2" of the class member's

                                  16   settlement payment. If the class member has no unpaid PTO, unreimbursed expenses, or a

                                  17   deferred raise, the class member's Portion 2 will be zero. (Settlement Agreement ¶ 14.) All class

                                  18   members, however, will receive a settlement payment because all class members will have a

                                  19   Portion 1 amount. (Mot. for Prelim. Approval at 8 n.3.)

                                  20          Settlement payments are automatic, unless the class member opts out. (Settlement

                                  21   Agreement ¶ 10.) Within 21 days of preliminary approval, Defendants will provide the class

                                  22   members' identifying information and last known mailing and e-mail address to the Settlement

                                  23   Administrator, as well as information regarding the class member's annualized compensation,

                                  24   amount of unpaid PTO, amount of unreimbursed work expenses, and the amount of compensation

                                  25   a class member would have earned from deferred raises. (Settlement Agreement ¶ 28.) Within 30

                                  26   days of preliminary approval, the Settlement Administrator will send all class members a Class

                                  27   Notice, which will notify each class member of their annualized compensation, amount of unpaid

                                  28   PTO, amount of unreimbursed work expenses, and amount of compensation the class member
                                                                                         4
                                   1   would have earned from deferred raises. (Settlement Agreement ¶ 30.) The Settlement

                                   2   Administrator will skip-trace returned or otherwise undeliverable Class Notices and re-mail within

                                   3   two business days. (Settlement Agreement ¶ 38.) Class members will have 60 days from the date

                                   4   of mailing to send objections, disputes, and/or opt-outs. (Settlement Agreement ¶ 32.) Once the

                                   5   settlement receives final approval and all objections are resolved, the Settlement Administrator

                                   6   shall mail settlement payments to the class members within 30 days. (Settlement Agreement ¶¶

                                   7   1(i), 8.)

                                   8           The settlement is non-reversionary. (Settlement Agreement ¶ 18.) If the total amount of

                                   9   the cashed settlement checks is less than 90% of the Net Settlement Fund, the uncashed amount

                                  10   will be re-distributed to the participating class members on a pro rata basis. (Settlement

                                  11   Agreement ¶ 16(a).) If the total amount of the cashed settlement checks exceeds 90% of the Net

                                  12   Settlement Fund but is less than 100%, the remainder will be distributed to a cy pres recipient.
Northern District of California
 United States District Court




                                  13   (Settlement Agreement ¶ 16(b).) The parties have proposed California Human Development,

                                  14   based in Santa Rosa, and Community Legal Aid SoCal, based in Orange County, as the cy pres

                                  15   recipients, as both organizations focus on employee rights and are located in the areas where

                                  16   Defendant DFM's facilities were located. (Supp. Brief at 16-17.)

                                  17           In exchange for the settlement payment, Plaintiff and class members release "all claims

                                  18   that were asserted in the operative complaint or that could have been asserted based upon the

                                  19   factual allegations set forth in the operative complaint." (Settlement Agreement ¶ 49.)

                                  20                                       II.    LEGAL STANDARD

                                  21           Per Federal Rule of Civil Procedure 23(e), "[t]he claims, issues, or defenses of a certified

                                  22   class may be settled, voluntarily dismissed, or compromised only with the court's approval." The

                                  23   purpose of requiring court approval "is to protect the unnamed members of the class from unjust

                                  24   or unfair settlements affecting their rights." In re Syncor ERISA Litig., 516 F.3d 1095, 1100 (9th

                                  25   Cir. 2008). Thus, before approving a settlement, the Court must conclude that the settlement is

                                  26   "fundamentally fair, adequate, and reasonable." Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026

                                  27   (9th Cir. 1998). This inquiry:

                                  28                  requires the district court to balance a number of factors: the
                                                                                         5
                                                      strength of the plaintiff's case; the risk, expense, complexity, and
                                   1                  likely duration of further litigation; the risk of maintaining class
                                                      action status throughout the trial; the amount offered in settlement;
                                   2                  the extent of discovery completed and the stage of the proceedings;
                                                      the experience and views of counsel; the presence of a government
                                   3                  participant; and the reaction of the class members to the proposed
                                                      settlement.
                                   4
                                       Id.; see also Churchill Vill. L.L.C. v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004) (same).
                                   5
                                              Furthermore, the Ninth Circuit has recognized that where no class has been formally
                                   6
                                       certified, "there is an even greater potential for a breach of fiduciary duty owed the class during
                                   7
                                       settlement. Accordingly, such agreements must withstand an even higher level of scrutiny for
                                   8
                                       evidence of collusion or other conflicts of interest than is ordinarily required under Rule 23(e)
                                   9
                                       before securing the court's approval as fair." In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d
                                  10
                                       935, 947 (9th Cir. 2011); see also Lane v. Facebook, Inc., 696 F.3d 811, 819 (9th Cir. 2012)
                                  11
                                       ("when . . . the settlement takes place before formal class certification, settlement approval
                                  12
Northern District of California




                                       requires a 'higher standard of fairness'"). This more "exacting review" is required "to ensure that
 United States District Court




                                  13
                                       class representatives and their counsel do not secure a disproportionate benefit at the expense of
                                  14
                                       the unnamed plaintiffs who class counsel had a duty to represent." Lane, 696 F.3d at 819 (internal
                                  15
                                       quotation omitted); see also Hanlon, 150 F.3d at 1026 ("The dangers of collusion between class
                                  16
                                       counsel and the defendant, as well as the need for additional protections when the settlement is not
                                  17
                                       negotiated by a court[-]designated class representative, weigh in favor of a more probing inquiry
                                  18
                                       than may normally be required under Rule 23(e)").
                                  19
                                              When applying Rule 23(e), the courts use a two-step process for the approval of class
                                  20
                                       action settlements. First, the Court decides whether the class action settlement deserves
                                  21
                                       preliminary approval. Second, after notice is given to class members, the Court determines
                                  22
                                       whether final approval is warranted. See O'Connor v. Uber Techs., Inc., 201 F. Supp. 3d 1110,
                                  23
                                       1121-22 (N.D. Cal. 2016). At the preliminary approval stage, courts in this district "have stated
                                  24
                                       that the relevant inquiry is whether the settlement falls within the range of possible approval or
                                  25
                                       within the range of reasonableness." Cotter v. Lyft, 176 F. Supp. 3d 930, 935 (N.D. Cal. 2016)
                                  26
                                       (internal quotation omitted). "In determining whether the proposed settlement falls within the
                                  27
                                       range of reasonableness, perhaps the most important factor to consider is plaintiff's expected
                                  28
                                                                                         6
                                   1   recovery balanced against the value of the settlement offer." Id.; see also O'Connor, 201 F. Supp.

                                   2   3d at 1122. This determination "requires evaluating the relative strengths and weaknesses of the

                                   3   plaintiffs' case; it may be reasonable to settle a weak claim for relatively little, while it is not

                                   4   reasonable to settle a strong claim for the same amount." Cotter, 176 F. Supp. at 936 (citing In re

                                   5   High-Tech Emp. Antitrust Litig., Case No: 11-cv-2509-LHK, 2014 WL 3917126, at *4 (N.D. Cal.

                                   6   Aug. 8, 2014).

                                   7           In addition to considering whether the settlement falls within the range of reasonableness,

                                   8   courts in this district also consider whether the settlement: "(1) appears to be the product of

                                   9   serious, informed, non-collusive negotiations; (2) has no obvious deficiencies; [and] (3) does not

                                  10   improperly grant preferential treatment to class representatives or segments of the class." In re

                                  11   Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079 (N.D. Cal. 2007) (internal quotation

                                  12   omitted). With respect to the level of scrutiny applied to this determination, "district courts often
Northern District of California
 United States District Court




                                  13   state or imply that scrutiny should be more lax." Cotter, 193 F. Supp. 3d at 1035-36. Several

                                  14   courts in this district have begun to question that "lax review" as "mak[ing] little practical sense."

                                  15   Id. at 1036. Instead, these courts suggest that "scrutinizing the agreement carefully at the initial

                                  16   stage and identifying any flaws that can be identified . . . allows the parties to decide how to

                                  17   respond to those flaws (whether by fixing them or opting not to settle) before they waste a great

                                  18   deal of time and money in the notice and opt-out process." Id.

                                  19                                            III.    DISCUSSION

                                  20          A.     Class Certification
                                  21           Before determining the fairness of a class action settlement, the Court must as a threshold

                                  22   matter "ascertain whether the proposed settlement class satisfies the requirements of Rule 23(a) of

                                  23   the Federal Rules of Civil Procedure applicable to all class actions, namely: (1) numerosity, (2)

                                  24   commonality, (3) typicality, and (4) adequacy of representation." Hanlon, 150 F.3d at 1019. The

                                  25   Court must also find that at least one requirement of Rule 23(b) is satisfied. Id. at 1022.

                                  26           The Court finds that for the purposes of approval of the class action settlement, the Rule

                                  27   23(a) requirements are satisfied. First, numerosity exists because the settlement class includes

                                  28   over 200 individuals. (Mot. for Preliminary Approval at 20; see also Ries v. Ariz. Beverages USA
                                                                                           7
                                   1   LLC, 287 F.R.D. 523, 536 (N.D. Cal. 2012) ("While there is no fixed number that satisfies the

                                   2   numerosity requirement, as a general matter, a class greater than forty often satisfies the

                                   3   requirement, while one less than twenty-one does not").) Second, commonality exists because

                                   4   there are "questions of fact and law which are common to the class," as the claims are based on the

                                   5   termination of the class members on November 30, 2016 via a mass e-mail from Defendant

                                   6   Lemaitre. Fed. R. Civ. P. 23(a)(2); see also Hanlon, 150 F.3d at 109-20 (noting that the

                                   7   commonality requirement is "permissive" and "has been construed permissively"). Third,

                                   8   typicality exists because the named Plaintiff suffered the same injury, based on the same facts, as

                                   9   the rest of the class, as Plaintiff was terminated on November 30, 2016 without prior notice and

                                  10   was not paid for his accrued but unused PTO, unreimbursed work-related expenses, and

                                  11   compensation related to a deferred raise. See Hanlon, 150 F.3d at 1020. Finally, adequacy exists

                                  12   because there is no evidence that Plaintiff and Plaintiff's counsel have any conflicts of interest with
Northern District of California
 United States District Court




                                  13   the proposed class, or that Plaintiff and Plaintiff's counsel will not vigorously prosecute the case

                                  14   on behalf of the class. See id. ("Resolution of two questions determines legal adequacy: (1) do the

                                  15   named plaintiffs and their counsel have any conflicts of interest with other class members and (2)

                                  16   will the named plaintiffs and their counsel prosecute the action vigorously on behalf of the

                                  17   class?").

                                  18          The Court also concludes that the Rule 23(b)(3) requirement is satisfied. Under Rule

                                  19   23(b)(3), the Court must find that "the questions of law or fact common to class members

                                  20   predominate over any questions affecting only individual members, and that a class action is

                                  21   superior to other available methods for fairly and efficiently adjudicating the controversy." Here,

                                  22   the Court finds that predominance is satisfied because Plaintiff's claims arise from Defendants'

                                  23   termination of the class on November 30, 2016, as well as the failure to pay compensation owed

                                  24   after their termination. Further, the Court finds that superiority is satisfied because the alternative

                                  25   method to a class action likely involves "individual claims for a small amount of . . . damages,"

                                  26   resulting in most cases involving "litigation costs [that] dwarf potential recovery." Hanlon, 150

                                  27   F.3d at 1023.

                                  28          The Court therefore provisionally certifies the class for settlement purposes.
                                                                                          8
                                                 B.     Preliminary Approval Factors
                                   1
                                                      i.   Range of Reasonableness
                                   2
                                                 In considering whether the Settlement Agreement falls within the range of possible
                                   3
                                       approval, the Court "primarily consider[s] plaintiffs' expected recovery balanced against the value
                                   4
                                       of the settlement offer." Viceral v. Mistras Grp., Inc., Case No. 15-cv-2198-EMC, 2016 WL
                                   5
                                       5907869, at *7 (N.D. Cal. Oct. 11, 2016). Here, Plaintiff calculates the maximum WARN Act
                                   6
                                       liability at $4,033,140, or the daily payroll of $67,219 x 60 days' notice. (Supp. Tindall Decl. ¶
                                   7
                                       25, Dkt. No. 73-5.) Based on information provided by Defendants, Plaintiff calculates the unpaid
                                   8
                                       PTO liability at $625,185, the retroactive pay increases at $109,141, and the unreimbursed
                                   9
                                       expenses at $200,000. (Supp. Tindall Decl. ¶¶ 13, 26.) Plaintiff also calculates the maximum §
                                  10
                                       203 waiting time penalties at $2,016,570, or the daily payroll of $67,219 x 30 days. (Supp.
                                  11
                                       Tindall Decl. ¶ 12.) Finally, Plaintiff estimates the PAGA penalties at $40,800. (Supp. Brief at
                                  12
Northern District of California




                                       15.) In total, Defendants' liability is $6,984,036 for the non-PAGA claims and $7,024,836 for all
 United States District Court




                                  13
                                       claims.
                                  14
                                                 The Gross Settlement Amount of $911,500 thus represents 13% of the total claims. Courts
                                  15
                                       in this district have approved settlements with similar discounts, depending on the strength of the
                                  16
                                       plaintiff's case and the risks in pursuing further litigation. See Viceral, 2016 WL 5907869, at *7
                                  17
                                       (approving case which represented 8.1% of the total verdict value). Here, Plaintiff identifies a
                                  18
                                       number of significant risks that make the proposed settlement fall within a range of
                                  19
                                       reasonableness.
                                  20
                                                           a. Warn Act
                                  21
                                                 With respect to the federal WARN Act claim, Plaintiff points to the WARN Act's
                                  22
                                       "unforeseen business circumstances" exception, which excuses employers from providing 60 days'
                                  23
                                       written notice of a plant closing or mass layoff "if the closing or mass layoff is caused by business
                                  24
                                       circumstances that were not reasonably foreseeable as of the time that notice would have been
                                  25
                                       required." 29 U.S.C. § 2102(b)(2). Here, Defendants could argue that the case falls within the
                                  26
                                       "unforeseen business circumstances" exception because at the time Defendants would have been
                                  27
                                       required to give notice, Defendant DFM was not facing an imminent shutdown as it was still
                                  28
                                                                                         9
                                   1   negotiating with Haisco for additional funding that would have allowed Defendant DFM to

                                   2   continue its operations. (Supp. Brief at 3.) It was not until mid-November that Haisco abruptly

                                   3   terminated negotiations and cancelled its proposed financing. (Id.) Thus, Defendants could argue

                                   4   that the breakdown of the financing agreement was unforeseeable, and that the failure to enter into

                                   5   the financing agreement directly caused the shutdown because Defendant DFM had no money to

                                   6   fund its operations. (Id.) Should the Court agree that the "unforeseen business circumstances"

                                   7   exception applied, Defendants would not be liable for violating the federal WARN Act. See

                                   8   Angles v. Flexible Flyer Liquidating Trust, 511 Fed. Appx. 369, 373 (5th Cir. 2013) (finding that

                                   9   the "unforeseen business circumstances" exception applied where the defendant's financers cut off

                                  10   all funding without warning, resulting in a shutdown).

                                  11           Similarly, the California WARN Act has an exception to liability where the Employment

                                  12   Development Department determines that: (1) at the time that notice would have been required,
Northern District of California
 United States District Court




                                  13   the employer was actively seeking capital or business; (2) the capital or business sought would

                                  14   have allowed the employer to avoid or postpone termination; and (3) the employer reasonably and

                                  15   in good faith believed that giving notice of the layoffs would have precluded the employer from

                                  16   obtaining the capital or business sought. Cal. Labor Code § 1402.5(a). Defendant DFM has

                                  17   sought this exemption, although no determination has been made. (Supp. Brief at 4 n.3.) Again,

                                  18   Defendants could point to the fact that they were actively seeking capital from Haisco to avoid or

                                  19   postpone the terminations, and that they believed giving 60 days' notice of termination would have

                                  20   jeopardized their ability to obtain the capital. (Id. at 4.) Thus, there is a substantial risk that the

                                  21   Employment Development Department could determine that the exception applies, precluding

                                  22   liability under the California WARN Act.

                                  23           Additionally, even assuming that Defendant DFM could be found liable for the WARN

                                  24   Act violations, Defendant DFM "is financially insolvent and effectively no longer exists as a

                                  25   corporate entity." (Mot. for Prelim. Approval at 14; see also Supp. Brief at 12.) Thus, Plaintiff

                                  26   would need to demonstrate liability as to the individual Defendants to obtain a monetary recovery.

                                  27   Plaintiff, however, identifies numerous risks for demonstrating individual liability. For example,

                                  28   the federal WARN Act imposes liability only on "employers" or "business enterprises," but
                                                                                          10
                                   1   "several district courts have held that this definition does not include individual employers."

                                   2   Carlberg v. Guam Indus. Servs., Civil Case No. 14-00002, 2016 WL 1180166, at *4 (D. Guam

                                   3   Mar. 25, 2016); see also Cruz v. Robert Abbey, Inc., 778 F. Supp. 605, 608 (E.D.N.Y. 1991) ("A

                                   4   review of the statute, its applicable regulations and its legislative history indicate that 'employer'

                                   5   does not include individual persons."); Carpenters Dist. Council of New Orleans & Vicinity v.

                                   6   Dillard Dep't Stores, Inc., 778 F. Supp. 297, 316 (E.D. La. 1991), aff'd in part and rev'd in part on

                                   7   other grounds, 15 F.3d 1275 (5th Cir. 1994) ("the language of the WARN Act . . . suggests that

                                   8   only business entities, not officers and directors of corporate employers, should be considered as

                                   9   employers under the Act").

                                  10           As to individual liability under the California WARN Act, Plaintiff notes that he "has been

                                  11   unable to find a single case in which a court has interpreted this provision to find an individual

                                  12   officer or director . . . liable for a Cal-WARN violation." (Supp. Brief at 5.) While Plaintiff states
Northern District of California
 United States District Court




                                  13   that he could attempt to demonstrate alter ego liability, Plaintiff identifies risks there as well,

                                  14   explaining that he does not have substantial evidence to show that the individual Defendants held

                                  15   themselves out as liable for Defendant DFM's debts, or that Defendant DFM was a shell or conduit

                                  16   for the affairs of the individual Defendants. (Id. at 6.) Plaintiff also explains that there is a risk he

                                  17   may not demonstrate that there would be an inequitable result if the acts at issue are treated as

                                  18   those of the corporation alone, as Defendants could argue that they were sincerely trying to obtain

                                  19   funding to meet their financial obligations. Compare with Sonora Diamond Corp. v. Superior

                                  20   Court, 83 Cal. App. 4th 523, 539-40 (2000) (finding no injustice where there was no evidence that

                                  21   fraud or deceptive intent led to the subsidiary's inability to meet its financial obligations).

                                  22           In addition to risks as to liability, Plaintiff also points to the possibility of limited damages.

                                  23   While the WARN Act provides for damages up to 60 days' wages, Defendants could argue that

                                  24   they could not have known that a layoff was imminent until November 16, 2018, when Haisco

                                  25   informed Defendant DFM that it would not be moving forward with its investment. (Supp. Brief

                                  26   at 12.) Thus, Defendants could contend that they could only have provided two weeks of notice,

                                  27   limiting its liability to 23.3% (14 days/60 days) of the maximum liability. This would reduce the

                                  28   potential liability from $4,033.140 to $941,066. (Id.; see also Supp. Tindall Decl. ¶ 25.)
                                                                                          11
                                   1          Thus, Plaintiff has identified substantial risks to finding WARN Act liability as to any

                                   2   Defendant. Defendant also identifies substantial risks to holding the individual Defendants liable,

                                   3   which could preclude a financial recovery altogether due to Defendant DFM's financial

                                   4   insolvency, as well as limits to the recoverable amount.

                                   5                     b. Waiting Time Penalties, Unpaid PTO, Deferred Raises, and Unreimbursed
                                                            Expenses
                                   6

                                   7          With respect to the remaining California Labor claims, Plaintiff primarily points to the risk

                                   8   in demonstrating liability as to the individual Defendants. Plaintiff explains he would rely on

                                   9   Labor Code § 558.1, which provides that a person acting on behalf of an employer may be held

                                  10   liable for particular labor violations. (Supp. Brief at 7.)

                                  11          On the facts, Plaintiff explains that there is evidence that Defendants LaViolette, Binur,

                                  12   and Boyle may not have been directly involved in any of the alleged Labor Code violations.
Northern District of California
 United States District Court




                                  13   (Supp. Brief at 8.)

                                  14          On the law, Plaintiff observes that California Labor Code § 558.1 is a relatively recent

                                  15   statute, and that the case law is still evolving. (Supp. Brief at 8.) In particular, Defendants have

                                  16   argued that even if § 558.1 creates individual liability, the statute does not create a private right of

                                  17   action for individual plaintiffs. (Id.) In support, Defendants could point to Labor Code § 558,

                                  18   which predates and immediately precedes § 558.1 and which only authorizes the Labor

                                  19   Commissioner to impose civil penalties. (Id. at 9.) Indeed, the California superior courts have

                                  20   split on this issue. Sassani v. KLP Enters., Case No. CGC-17-557841, 2017 Cal. Super. LEXIS

                                  21   2950, at *2 (Nov. 16, 2017) ("Labor Code 558.1 does not create a private right of action against a

                                  22   director for an employer's violations of the Labor Code. Nothing in the language or the legislative

                                  23   history of section 558.1 states or suggests that it as intended to legislatively overrule the California

                                  24   Supreme Court case law that corporate agents are not liable to employees for a corporate

                                  25   employer's violations of the Labor Code. As made clear in the legislative history, section 558.1

                                  26   was intended to provide an additional avenue of recourse to the Labor Commissioner to enforce

                                  27   judgments for Labor Code violations"); Delfin v. ASD Estates, Inc., Case No. CIV537203, 2017

                                  28   Cal. Super. LEXIS 8867, at *3 (May 2, 2017) (Labor Code §§ 558 and 558.1 . . . indicate that the
                                                                                          12
                                   1   Labor Commissioner is authorized to take certain actions, and are silent as to any private right of

                                   2   action."); Rangel v. RTI Props., Case No. BC641439, 2017 Cal. Super. LEXIS 8016, at *3 (May 3,

                                   3   2017) ("section 558.1 states that an 'other person acting on behalf of an employer' may be liable

                                   4   for violations of other code sections of which there is undoubtedly a private right of action").

                                   5          Given the substantial risks of finding any Defendants liable for the WARN Act violations,

                                   6   Defendant DFM's financial insolvency, and the unsettled case law of finding the individual

                                   7   Defendants liable for the remaining California Labor Code violations per § 558.1, the Court

                                   8   concludes that the discount, while significant, is warranted. Thus, the settlement falls within the

                                   9   range of reasonableness, and this factor weighs in favor of preliminary approval.

                                  10               ii.    Serious, Informed Negotiations
                                  11          Next, the Court considers how the parties arrived at the settlement, specifically whether the

                                  12   settlement was "the product of an arms-length, non-collusive, negotiated resolution." Rodriguez v.
Northern District of California
 United States District Court




                                  13   W. Publ'g Co., 563 F.3d 948, 965 (9th Cir. 2009). Here, the parties' settlement was conducted

                                  14   after Defendants provided information necessary to calculating Defendants' potential liability.

                                  15   (Tindall Decl. ¶ 7; Supp. Tindall Decl. ¶¶ 12-13, 26.) The parties then attended mediation with

                                  16   Ms. Remmers, an experienced mediator of workplace claims. (Tindall Decl. ¶ 6, Exh. C.)

                                  17   Although the parties did not settle the case during the mediation, the parties followed up with

                                  18   multiple additional phone calls with Ms. Remmers, which ultimate result in an agreement in

                                  19   principal. (Tindall Decl. ¶ 6.) The Court finds that the parties reached the settlement via an arms-

                                  20   length, non-collusive, negotiated resolution, and that this factor weighs in favor of preliminary

                                  21   approval.

                                  22               iii.   No Obvious Deficiencies
                                  23          In its order for supplemental briefing, the Court raised concerns about the $12,500 Class

                                  24   Representative Enhancement requested. (Feb. 5, 2019 Ord. at 4.) Plaintiff has provided a

                                  25   declaration which estimates that he has spent between 154 and 221.5 hours on the litigation, as

                                  26   well as $1,200 in travel costs related to mediation. (Reynolds Decl. ¶ 15, Dkt. No. 73-1.) The

                                  27   Court reserves judgment as to the appropriateness of the Class Representative Enhancement for

                                  28   the final approval stage; at that point, Plaintiff should be prepared to cite to case law from this
                                                                                         13
                                   1   District with comparable requests for Class Representative Enhancement fees.

                                   2          The Court also required that Plaintiff address whether he submitted a copy of the

                                   3   settlement to the LWDA, and whether he had received any comments. (Feb. 5, 2019 Ord. at 3.)

                                   4   Plaintiff states that the settlement was submitted to the LWDA on February 1, 2019, and that no

                                   5   comments had been received. (Supp. Tindall Decl. ¶ 3.) At the hearing, Plaintiff confirmed no

                                   6   comments had been received. Likewise, the Court requested confirmation that the CAFA Notice

                                   7   had been sent, which has now been verified by Defendant. (Feb. 5, 2019 Ord. at 5; Gomes Decl. ¶

                                   8   2, Dkt. No. 73-2.)

                                   9          The Court also required that the parties identify the cy pres recipients and explain how the

                                  10   recipients are related to the subject matter of the lawsuit and the class members. (Feb. 5, 2019

                                  11   Ord. at 4.) The parties proposed two non-profit organizations that focus on the needs of

                                  12   unemployed workers in the locations where Defendant DFM's facilities were located. (Supp. Brief
Northern District of California
 United States District Court




                                  13   at 16.) Plaintiff also provides letters from each organization, explaining the services they provide.

                                  14   (Supp. Tindall Decl., Exhs. A, B.) The Court finds the proposed cy pres recipients appropriate.

                                  15          Further, the Court requested changes to the Class Notice and procedures for speaking at the

                                  16   Final Approval hearing, which the parties have modified accordingly. (See Supp. Tindall Decl.,

                                  17   Exh. D.) Plaintiff has also provided a copy of the "Class Member Information Form," which

                                  18   provides class members with information on their most recent salary, PTO, unreimbursed work

                                  19   expenses, and deferred pay increases based on Defendant DFM's records. (Supp. Tindall Decl.,

                                  20   Exh. C.)

                                  21          Finally, at the hearing, the Court asked the parties why the class members would only have

                                  22   90 days to cash their checks, rather than the typical 180 days. The parties agreed to allow the class

                                  23   members 180 days to cash their checks.

                                  24          The Court finds that the parties' changes have addressed the Court's remaining concerns,

                                  25   and thus this factor weighs in favor of preliminary approval.

                                  26              iv.   Preferential Treatment
                                  27          Finally, the Court considers whether the Settlement provides preferential treatment to any

                                  28   class members. The Court concludes that the Settlement does not. In its request for supplemental
                                                                                        14
                                   1   briefing, the Court required Plaintiff to explain why a 20/80 ratio was chosen for the two Portions

                                   2   of each individual's settlement share. (Feb. 5, 2019 Ord. at 3.) Plaintiff explains that they

                                   3   believed the 20/80 ratio was fair in light of the relative likelihood of recovery on the WARN Act

                                   4   violations (Portion 1) versus the unpaid PTO, unreimbursed work expenses, and deferred raises

                                   5   (Portion 2). (Supp. Brief at 12.)

                                   6          First, as explained above, Plaintiff estimates that the likely WARN Act liability would be

                                   7   $941,066, based on the date Haisco informed Defendant DFM that it would not be moving

                                   8   forward with the investment, thus leading to the layoffs. (Supp. Brief at 12.) Second, Plaintiff

                                   9   estimates that the total liability for unreimbursed expenses, unpaid PTO, deferred pay increases,

                                  10   and waiting time penalties was $2,950,896. (Id.) Thus, the WARN Act liability represents 24%

                                  11   of the non-PAGA liability, close to the 20/80 ratio chosen. Additionally, Plaintiff again points to

                                  12   the increased risks of holding any Defendant liable under the WARN Act given the "unforeseen
Northern District of California
 United States District Court




                                  13   business circumstances" exception, which would not apply to the remaining claims. (Id. at 12-13.)

                                  14          Additionally, Plaintiff's counsel explains that in their conversations with more than two

                                  15   dozen class members, class members were more concerned with the claims for unreimbursed

                                  16   expenses, unpaid PTO, and deferred raises because they felt those claims represented wages and

                                  17   expenses they had already earned but had not been paid. (Supp. Tindall Decl. ¶ 11.)

                                  18          Under these circumstances, the Court finds that the 20/80 ratio is reasonable and does not

                                  19   result in preferential treatment, but instead reflects the different values and risks associated with

                                  20   the various claims. This factor weighs in favor of preliminary approval.

                                  21              v.    Notice Procedure
                                  22          The Court has reviewed the content of the proposed notices, including the redline changes

                                  23   submitted with the parties' supplemental brief, and finds that they are adequate to inform the

                                  24   putative class of the terms of the Settlement Agreement and their ability to object and appear at the

                                  25   final approval hearing. Accordingly, the Court approves the revised proposed notice procedures.

                                  26                                          IV.     CONCLUSION
                                  27          The Court finds that based on the above factors, preliminary approval is warranted. The

                                  28   Court therefore GRANTS preliminary approval of the parties' proposed Settlement Agreement,
                                                                                         15
                                   1   including the provisional certification of the class action. The Court APPOINTS, for settlement

                                   2   purposes only, J. Jason Reynolds as class representative, Steven M. Tindall of Gibbs Law Group

                                   3   LLP and John H. Douglas of Douglas Law Offices as class counsel, and CPT Group as Settlement

                                   4   Administrator. The Court APPROVES the revised notice provided by the parties, and sets the

                                   5   following schedule:

                                   6
                                        Action:                                           Date:
                                   7
                                        Settlement Administrator to mail Class Notice     30 days from the date of this order
                                   8    Deadline for Class Members to opt-out and/or      60 days after mailing of Class Notice
                                        object to the Settlement Agreement
                                   9    Settlement Administrator to file affidavit        70 days after mailing of Class Notice
                                        attesting that notice was disseminated as
                                  10    ordered
                                  11    Plaintiffs to file Motion for Final Settlement    35 days before the Final Approval Hearing
                                        Approval and Motion for Attorney's Fees,
                                  12    Costs, and Class Representative Enhancement
Northern District of California
 United States District Court




                                        Reply in support of Motion for Final              14 days before the Final Approval Hearing
                                  13    Settlement Approval and Motion for
                                        Attorney's Fees, Costs, and Class
                                  14
                                        Representative Enhancement
                                  15    Final Approval Hearing                            August 29, 2019 at 1:30 P.M.

                                  16

                                  17          IT IS SO ORDERED.

                                  18   Dated: March 7, 2019
                                                                                              __________________________________
                                  19                                                          KANDIS A. WESTMORE
                                                                                              United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         16
